Citation Nr: 0522182	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-04 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for spondylolisthesis at 
L5-S1.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  In a September 2003 decision, 
the Board reopened the veteran's previously denied claim and 
remanded the case back the RO for further development.  This 
remand also addressed the issue of entitlement to service 
connection for degenerative changes of the cervical spine, 
but that claim was granted in a December 2004 rating 
decision.  As the veteran did not appeal for a higher rating 
or an earlier effective date, a claim relating to the 
cervical spine is no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board is aware that the veteran filed a Notice of 
Disagreement with an April 2003 rating decision denying 
service connection for residuals of a head injury and was 
issued a Statement of the Case as to that claim in December 
2004.  To date, however, the veteran has not responded to 
this issuance.  The Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
the Board will not further address this issue in the present 
decision.


FINDINGS OF FACT

The medical evidence is in approximate equipoise in showing 
that the veteran's current spondylolisthesis at L5-S1 is 
causally linked to in-service trauma.



CONCLUSION OF LAW

Service connection for spondylolisthesis at L5-S1 is 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

A review of the veteran's service medical records reflects 
that, in March 1970, he sustained a head injury, to include a 
laceration of the scalp.  Skull films at that time were 
negative.  In August 1970, the veteran complained of a 
backache of three weeks' duration.  On physical examination, 
there was mild scoliosis to the right and pain in the left 
paravertebral area, with straight leg raising to 90 degrees.  
The impression was low back pain.  The report of the 
veteran's September 1970 separation medical examination 
indicates that there were no abnormalities of the spine.

Subsequent to service, in a June 1978 statement, William B. 
Harris, M.D., noted that he had examined the veteran earlier 
that month, at which time he complained of dull lumbosacral 
pain and intermittent stiffness.  The veteran had stated that 
he was lifting a compressor at work the day before and felt 
something pull in his back.  The veteran had a history of 
"ill-defined nondescript backache prior to this accident," 
but never as severe.  Following an examination and x-rays, 
Dr. Harris diagnosed mild and acute lumbosacral strain and 
possible spondylosis antedating the accident.  The use of a 
lumbosacral support was recommended.

A 1989 VA barium enema study revealed a second-degree 
spondylolisthesis of 
L5-S1.  An August 1990 VA physical therapy note indicates 
that the veteran had acute back strain from a motor vehicle 
accident in August 1990.  He complained of constant pain 
between the shoulder blades, mid-back, and cervical areas.  
X-rays conducted in August 1990 revealed that no evidence of 
a fracture could be seen.  There was second degree 
spondylolisthesis of L5 on S1.  No other abnormalities were 
seen.  

In May 1995, Paul A. Brinkerhoff, D.C., noted that the 
veteran informed him that he had suffered a severe blow to 
the head during service.  Dr. Brinkerhoff stated that, in his 
opinion, the severe blow to the veteran's head "could have 
caused" multiple degenerated areas and osseous structure 
changes, as well as many areas of biomechanical instabilities 
in his cervical region.  
 
A July 1998 report from Steven Peck, D.C., indicates that the 
veteran reported having sustained a blow to the head during 
service, followed by periodic symptoms relating to his neck.  
Dr. Peck stated that a blow to the head can cause a whiplash-
type injury to the joints and soft tissue structures of the 
spine, resulting in long-term instabilities of the damaged 
regions.  These types of injuries can lead to degenerative 
processes of the joint structures leading to related 
symptoms.  Dr. Peck opined that the blow to the head "could 
have caused" joint injury and degeneration resulting in 
biomechanical instabilities causing long-standing continuous 
or periodic symptoms of the spine.

VA x-rays from January 2000 revealed moderate grade II 
spondylolisthesis, with a bilateral spondylolysis defect at 
L5-S1.  A June 2000 VA progress note includes several 
impressions, including chronic low back pain with 
spondylolisthesis.  

An April 2002 statement from Dr. Peck indicates that, in 
March 1970, the veteran sustained a head injury that caused 
him to fall to the floor of his truck.  In August 1970, the 
veteran was seen with complaints of low back pain, with no 
immediate history of trauma or injury.  Dr. Peck stated that, 
in his experience dealing with low back and spinal injuries, 
the veteran's low back complaint in August 1970 "can be 
related" to the fall of March 1970.  It was common for an 
individual to sustain an injury that immediately is not 
sufficient to cause symptoms.  However, over a period of 
time, the joint and tissue degenerate, causing irritation, 
and then the condition becomes symptomatic, especially in 
this case when there was no history of immediate or recent 
trauma.  Dr. Peck further noted that the veteran "still to 
this day experiences periodic low back symptoms."

In May 2004, the veteran underwent a VA spine examination 
with an examiner who reviewed the claims file "in its 
entirety."  The examiner described the veteran's history of 
being hit in the head by a forklift in 1970 and also noted 
his past complaints of work-related back pains in 1978 and 
vehicular accidents in the early 1990s.  Based on the 
examination results and x-ray findings, the examiner 
diagnosed grade II spondylolisthesis L5 on S1 due to 
bilateral pars defects.  In considering the evidence of 
record, the examiner noted that the veteran had an in-service 
head injury and lumbar spine pain several months later, but 
there was no indication of lumbar spine complaints or 
treatment at discharge from service.  However, there were at 
least three other post-service incidents involving injuries 
to the lower back.  The examiner further noted that 
spondylolisthesis due to a pars defect was generally 
considered a congenital condition, albeit one that tends to 
become symptomatic after an injury, and that an industrial 
injury would be "more likely to cause this type of injury" 
than being hit in the head.  Moreover, there was no evidence 
that the veteran had any lower back pain complaints at the 
time of treatment for his in-service head injury.  As a 
result, the examiner concluded that "the spondylolisthesis 
is less likely than not related to the forklift accident and 
more likely the result of one of the later injuries noted."

In this case, there is medical evidence both supporting and 
weighing against the veteran's assertion that his low back 
disability is linked to in-service trauma.  The statement 
from Dr. Brinkerhoff is less than definite in nature ("could 
have") and does not reflect a review of the veteran's past 
medical records.  Dr. Peck's April 2002 statement reflects of 
more definite view of in-service causation, but is apparent 
that this opinion was based on a claims file review.  The VA 
examiner who conducted the May 2004 VA examination reported 
that he reviewed the veteran's claims file in its entirety.  
This examiner rendered the opinion that the veteran's current 
low back disorder had not been shown to be likely related to 
service and was more likely the result of a post-service 
injury.  However, this clinician's notation that the veteran 
did not have back pain during service is in error.  The 
veteran not only complained of back pain while on active 
duty; mild scoliosis of the spine was clinically noted when 
he did.  Moreover, the VA physician made no mention of a 
post-service X-ray examination in 1978, approximately 3 1/2 
years post-service, which showed possible spondylosis that 
was thought to antedate the first post-service injury.  

Taken as a whole, the medical evidence of record is in 
approximate equipoise and therefore supports the conclusion 
that the veteran's current spondylolisthesis of L5-S1 is 
etiologically related to in-service trauma.  With application 
of the doctrine of reasonable doubt, the Board finds that 
service connection for spondylolisthesis at L5-S1 is 
warranted.  38 U.S.C.A.§§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for spondylolisthesis at L5-S1 is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


